Citation Nr: 0401371	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for diabetes mellitus.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder, 
to include hypertension.

Whether new and material evidence has been presented to 
reopen a claim for chronic obstructive pulmonary disease 
(COPD).


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and October 2002 decisions 
by the Department of Veterans Affairs (VA) Reno, Nevada, 
Regional Office (RO).  The March 2001 decision denied service 
connection for diabetes mellitus and found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a heart disorder, to include 
hypertension.  The October 2002 decision found that new and 
material evidence had not been presented to reopen a claim 
for service connection for COPD.

The issue of entitlement to service connection for a heart 
disorder, to include hypertension, is the subject of a remand 
following this decision.  This claim is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that his diagnosed 
diabetes mellitus had its origins in service, or for many 
years thereafter, and the veteran did not serve in the 
Republic of Vietnam.

3.  The RO's August 1996 decision, which denied service 
connection for a heart disorder, to include hypertension, was 
not appealed following the RO's notice of denial to the 
veteran.

4.  The evidence submitted since the August 1996 decision is 
so significant that is must be considered in order to fairly 
decide the merits of the claim for service connection for a 
heart disorder, to include hypertension.

5.  The RO's August 1996 decision, which denied service 
connection for COPD, was not appealed following the RO's 
notice of denial to the veteran.

6.  The evidence submitted since the RO's August 1996 
decision, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for COPD.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The RO decision of August 1996, which denied entitlement 
to service connection for a heart disorder, to include 
hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2003).

3.  Evidence received since the August 1996 decision is new 
and material, and the claim for entitlement to service 
connection for a heart disorder, to include hypertension, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

4.  The RO decision of August 1996, which denied entitlement 
to service connection for COPD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

5.  Evidence received since the August 1996 decision is not 
new and material, and the claim for entitlement to service 
connection for COPD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a December 2000 
and February 2001 letters.  See 38 U.S.C.A. § 5103A (West 
2002).  These letters, in addition to an April 2003 statement 
of the case and an April 2003 supplemental statement of the 
case, which include a summary of the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A, also contain a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Diabetes Mellitus

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to diabetes mellitus.  Service 
personnel records indicate that the veteran did not serve in 
the Republic of Vietnam.  Service personnel records do 
indicate that the veteran's military education included the 
airlift of hazardous materials in February 1979 and that his 
military occupational specialty (MOS) was inventory 
management specialist.

VA treatment records indicated that the veteran was diagnosed 
with diabetes mellitus in September 2000.

In multiple statements, the veteran has contended that he was 
exposed to Agent Orange during an airlift operation.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for diabetes 
mellitus may be granted when such disorder is manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. § 3.307.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

A veteran who served in the Republic of Vietnam during active 
service between January 9, 1962 and May 7, 1975 will be 
presumed to have been exposed, during such service, to an 
herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) shall be service connected if a veteran was 
exposed to an herbicide agent during service, and the 
requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though 
there is no record of such disease during service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current medical diagnosis of diabetes 
mellitus.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

In this instance, there is no record of complaints, findings 
or treatment related to diabetes during service.  In fact, 
the first clinical evidence of a diagnosis of diabetes is 
noted in the veteran's VA treatment records in September 
2000, over fourteen years after separation from service.  The 
Board is aware of the veteran's contentions that his diabetes 
is the result of being exposed to Agent Orange.  However, the 
veteran's service personnel records do not indicate that the 
veteran served in the Republic of Vietnam while on active 
duty.  The regulations regarding presumptive service 
connection as a result of herbicide exposure are explicit.  
The veteran must have service in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975 to be afforded the 
presumption of herbicide exposure.  Though the veteran 
contends his exposure occurred during an airlift operation, 
there are no indications in the veteran's service personnel 
records that he participated in such operations during 
service in areas requisite to invoking the applicable 
presumption, and no evidence indicating that he was stationed 
in Vietnam such as would warrant a requisite finding that he 
was exposed to Agent Orange.  Consequently, as the evidence 
of record does not reasonably show that the veteran's current 
diagnosis of diabetes mellitus had its origins during 
service, or may be presumed to have been incurred during 
service, service connection for diabetes mellitus is denied.


III.  Whether New and Material Evidence
Has Been Presented to Reopen Claims for
Service Connection for a Heart Disorder and COPD

Factual Background

Heart Disorder

Service medical records indicate that a January 1976 chest x-
ray report noted that the veteran was cyanotic.  The x-ray 
was interpreted as showing the possibility of cyanotic 
congenital heart disease. A February 1976 chest x-ray report 
noted that, compared to the January 1967 x-ray, marked 
cardiomegaly was present.  The possible diagnoses were noted 
to be:  tetrology Fallot; hypoplastic right heart syndrome 
and various abnormalities of the tricuspid valve.  An October 
1977 service medical record noted there was no history of 
hypertension in the veteran's family.  His blood pressure was 
noted to be 118/80.  A September 1979 examination report 
noted a blood pressure of 110/74.  The chest x-ray, taken in 
conjunction with this examination was noted to be within 
normal limits.  An October 1979 treatment record noted that 
the veteran complained of chest pains.  His blood pressure 
was noted to be 124/80.  The diagnosis was chest wall pain of 
unknown etiology.  A July 1983 electrocardiograph report 
noted that the veteran's sinus rhythm was within normal 
limits.  A December 1983 treatment record noted that the 
veteran reported having a "murmur for years."  He presented 
for the obesity weight program.  His blood pressure was noted 
to be 134/86.  The diagnosis was benign murmur.  The veteran 
reported having high blood pressure on a dental patient 
medical history.  The December 1985 separation examination 
report noted a blood pressure of 138/60.  The examiner noted 
that the veteran reported palpitation and pounding heart.  He 
stated that this referred to a murmur diagnosed in January 
1971. An electrocardiograph at the time was noted to be 
normal and no treatment was required.  The examiner stated 
there were no complications or sequelae.  High blood pressure 
was noted by the examiner as having been present on one 
reading in March 1985, but otherwise there were, according to 
the examiner, no complications or sequelae.

A December 1986 VA examination report noted a blood pressure 
of 136/86.  The examiner noted a normal cardiovascular 
system.

A July 1996 VA examination report noted that the veteran 
reported first being diagnosed with hypertension in 1995.  
The veteran's blood pressure was noted to be 188/120, 184/118 
and 192/124 in the sitting recumbent and standing positions 
respectively.  The diagnosis was hypertensive vascular 
disease, severe and uncontrolled.

An August 1996 decision denied service connection for a heart 
disorder, to include hypertension.  The decision stated that, 
though a heart murmur was noted in service, it was found to 
have pre-existed service.  No symptomatology was associated 
with the veteran's heart murmur during service so as to 
warrant service connection on the basis of aggravation.  In 
addition, though service medical records noted one instance 
of elevated blood pressure, chronic hypertension was not 
noted in service.

VA treatment records from September 1998 to August 2000 
reflect continued treatment for hypertension and vascular 
disease.  Such records refer to a history of hypertension 
since service.

COPD

Service medical records indicate that the veteran was treated 
for bronchitis in March and September 1980.  In addition, the 
veteran was noted to have been treated for an upper 
respiratory infection in August and October 1984.  
Examination of the lungs was noted to be normal on the 
December 1985 separation examination report.

A December 1986 VA examination report noted a normal 
respiratory system.

A July 1996 VA examination report indicated that the veteran 
reported the onset of shortness of breath around 1995 to 
1996.  The veteran reported a smoking habit of 2 1/2 packs per 
day, which was down to 1 pack.  The diagnosis was mild COPD.

An August 1996 rating decision denied service connection for 
COPD.  The decision stated that the veteran's lung problems 
during service were of an acute nature.  No lung disorder was 
noted at separation from service.  Nor was there any evidence 
of record following service establishing a relationship 
between the veteran's acute problems during service and his 
present diagnosis.

VA treatment records from September 1998 to September 2000 
indicated that the veteran was diagnosed with acute 
bronchitis in August 2000.  An August 2000 VA pulmonary 
function test report noted a mild obstruction.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If manifest to a compensable 
degree within one year of service, service connection for 
hypertension may be warranted.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claims was in August 
1996.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Heart Disorder

Because the RO previously denied the veteran's claim for 
entitlement to service connection for a heart disorder to 
include hypertension in August 1996, and because the veteran 
did not file a timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 
38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The 
VA must review all of the evidence submitted since the last 
disallowance, in this case the RO's August 1996 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

The basis for the prior final denial was that a heart murmur 
was noted to have existed prior to service, with no 
aggravation shown in service, and chronic or essential 
hypertension was not shown in service.  The evidence of 
record at the time of the denial was the veteran's service 
medical records, and VA examination reports from December 
1986 and July 1996.  The service medical records noted a 
heart murmur and cardiac x-rays noted possible congenital 
abnormalities.  In addition, one elevated blood pressure 
reading was noted during the latter portion of his service 
experience.  The December 1986 VA examination noted that both 
the veteran's blood pressure and cardiovascular system were 
within normal limits.  The July 1996 VA examination noted a 
diagnosis of hypertensive vascular disease, which was severe 
and uncontrolled.  Furthermore, the July 1996 VA examination 
report noted that the veteran reported being diagnosed with 
high blood pressure in 1995.

The evidence submitted with the current claim includes VA 
treatment records from September 1998 to September 2000.  The 
Board finds that the additional detail provided in the 
current VA treatment records, particularly when viewed in 
conjunction with the findings already developed from service, 
offer a more complete picture of the history and nature of 
the veteran's current disability such that, in fairness to 
the veteran, this claim should again be considered.  
Consequently, the veteran's claim for entitlement to service 
connection for a heart disorder, to include hypertension, is 
reopened.  Hodge, supra.

COPD

Because the RO previously denied the veteran's claim for 
entitlement to service connection for COPD in August 1996, 
and because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's August 1996 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999). 

The basis of the prior final denial was that COPD was not 
shown to be related to the veteran's service.  The evidence 
of record at the time of the denial was the veteran's service 
medical records, and VA examination reports from December 
1986 and July 1996.  These records showed treatment for 
bronchitis and upper respiratory infections during service.  
However, no lung disorders were noted on the veteran's 
separation examination report and the December 1996 VA 
examination, conducted less than a year after separation from 
service, noted a normal respiratory system.  The earliest 
indications of a current disability were noted in a July 1996 
VA examination report, over ten years after separation from 
service, and no opinion was of record relating the diagnosis 
to service.

The evidence submitted with the current claim includes VA 
treatment records from May 1999 to September 2000.  It was 
previously established that the veteran has a current 
diagnosis of COPD.  What was lacking before and is still 
lacking is evidence indicating that the veteran's current 
diagnosis had its origins in service.  The evidence submitted 
since the RO's last denial consists merely of relatively 
recent treatment records.  Such evidence, while documenting 
recent treatment for his problems in this regard, does not 
offer any reasoned opinion or insight as to the inservice 
origins of his current condition, nor do such records 
otherwise contribute to a more complete picture of the 
circumstances surrounding the veteran's claim for entitlement 
to service connection for COPD, which, in fairness, would 
warrant additional consideration of the matter at hand.  
Hodge, supra.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

New and material evidence having been submitted, a claim for 
service connection for a heart disorder, to include 
hypertension, is reopened.

New and material evidence has not been submitted to reopen a 
claim for service connection for COPD.



REMAND

As noted above, the veteran's service medical records reflect 
treatment and evaluation for problems associated with the 
veteran's cardiovascular system throughout service.  The 
Board notes that several records refer to the possible 
congenital nature of the problems evaluated during service.  
Current VA treatment records reflect continued treatment for 
hypertension and vascular disease, with some references to a 
history of hypertension since service.  The Board finds that 
a VA examination is needed before the claim may be fairly 
adjudicated.

Therefore, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
heart disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to pay particular attention to the 
service medical records and offer an 
opinion as to whether it is as likely as 
not that any element of cardiovascular 
pathology, to include essential 
hypertension, had its onset during the 
veteran's period of service.  If it is 
found that any element of cardiovascular 
pathology was congenital in nature, an 
opinion is requested as to whether the 
problems became more severe during 
service, or whether there was a 
superimposed element of disability that 
arose during, or as a consequence of, the 
veteran's period of service.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



